

Exhibit 10.22


LOAN AGREEMENT
 
THIS LOAN AGREEMENT is dated this 13th day of February, 2009, by and among
Flotation Technologies, Inc., a Maine corporation having its principal place of
business at Biddeford, Maine, and a mailing address of 20 Morin Street,
Biddeford, Maine 04005, (hereinafter called "Borrower" or "Debtor"); Deep Down
Inc., (hereinafter called "Parent Company"), and TD BANK, N.A. a corporation
organized under the laws of the United States of America with a place of
business at One Portland Square, Portland, Maine, and a mailing address of P.O.
Box 9540, Portland, Maine 04112-9540 (hereinafter called "Lender" or the
"Bank").


WHEREAS, the Borrower has requested that the Bank make available to Borrower, in
accordance with the terms hereof, a loan in the principal amount of
$2,160,000.00 (the “Loan”); and


WHEREAS, Bank has agreed, subject to the terms and conditions hereof, to make
the Loan available to Borrower; and


WHEREAS, as a condition of making the Loan the Bank has required that the
Borrower’s debt to Parent Company, other than accounts arising in the ordinary
course of business, be subordinated to the Loan, with no payments of principal
or interest allowed; and


WHEREAS, as a condition of making the Loan the Bank has required that the Bank
receive and accept confirmation of approval from Whitney National Bank; and


WHEREAS, as a condition of making the Loan the Bank has required that a default
in any obligation of Parent Company to Whitney National Bank shall constitute a
default under the Loan; and


WHEREAS, the Loan will be secured by a first priority Mortgage and Security
Agreement and a first priority Collateral Assignment of Leases and Rents on the
Borrower’s premises at 20 Morin Street, Biddeford, Maine, (the “Project”), and


WHEREAS, as a condition of making the Loan the Bank has required a pledge from
the Borrower that it will not grant or permit any security interest or other
encumbrance of Borrower’s assets, except the existing security interest granted
to Whitney National Bank and the security granted to the Bank as provided
herein;


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth, Borrower and Lender agree as follows:
 

--------------------------------------------------------------------------------


 
SECTION 1. DEFINITIONS


As used herein, unless otherwise specifically defined, the following capitalized
words and phrases shall have the following meanings:
 
1.1           "Loan" shall mean all advances made by Lender to Borrower from
time to time pursuant to the Loan referenced above.


1.2           "Loan Documents" means this Agreement, the Note issued to evidence
the Loan, and any and all instruments, documents and agreements evidencing,
governing or otherwise relating to the Obligations, whether executed
contemporaneously herewith or executed at any time in the future, including
without limitation the documents listed in the Closing Agenda attached hereto,
as the same may be amended, extended, renewed, restated or otherwise modified
from time to time.


1.3           "Note" means the Commercial Note of even date herewith executed by
the Borrower to the Bank to evidence the loan in the amount of $2,160,000.00,
together with any and all amendments and modifications thereto, substitutions
therefor and renewals and extensions thereof.


1.4           "Obligations” means any and all notes (including without
limitation the Note, together with any amendments thereto, extensions or
renewals thereof or substitutions therefor), liabilities, advances, loans, sums
due or to become due under any letters of credit and indebtedness of Borrower to
Bank of every kind, nature and description (whether or not evidenced by any note
or other instrument, and whether or not for the payment of money), direct or
indirect, absolute or contingent, primary or secondary, joint or several,
secured or unsecured, due or to become due, now existing or hereafter arising,
regardless of how they arise or were acquired, any liability of Borrower to Bank
as a guarantor or surety of the indebtedness or liabilities of others,
obligations to perform acts and refrain from taking action as well as
obligations to pay money, and all interest, fees, charges and expenses
(including reasonable attorneys' fees) paid or incurred by Bank at any time in
connection with the commitment for, preparation, execution, delivery, amendment,
review, perfection, administration and/or enforcement of this Agreement and any
other of the Loan Documents and any and all obligations of Borrower to Bank
pursuant to the Loan Documents.


1.5           “Project” means and includes the real estate and all
appurtenances, equipment, fixtures and other personal property of the Borrower
located at or near 20 Morin Street, Biddeford, Maine.


1.6           The singular form of any word used herein, including any of the
terms defined above, shall include the plural, and vice versa.  The use herein
of a word of any gender shall include both genders.


1.7           The headings or titles of several sections to this Agreement shall
be solely for convenience of reference and shall not affect the meaning,
construction or effect of the provisions hereof.
 
2

--------------------------------------------------------------------------------


 
SECTION 2.  ESTABLISHMENT OF CREDIT FACILITIES


2.1           Establishment of Credit.  Lender agrees to loan to Borrower an
amount not to exceed in the aggregate Two Million One Hundred Sixty Thousand
Dollars ($2,160,000.00), subject to the terms of this Agreement and a certain
$2,160,000.00 Commercial Note of even date herewith.


2.2           Loan Advances.  The Loan shall be used for working capital, to
support increased inventory, purchase of new equipment and completion of
building renovations.  At closing the Bank will advance the sum of
$1,840,000.00.  Upon completion of construction of the building renovations and
issuance of a certificate of occupancy by the City of Biddeford, the Bank will
advance the balance of the Loan in the amount of $320,000.00.  Upon disbursement
of the second advance, the Bank will recalculate the monthly payment amount on
the Note to an amount that will fully amortize the then outstanding principal
balance over a term ending 20 years from the date of the Note.


SECTION 3.  REPRESENTATIONS AND WARRANTIES


3.1           General.  Borrower represents, warrants and covenants that the
execution, delivery and performance of this Agreement, and any other documents
required by Lender relating to this loan transaction are not a violation of, or
contrary to, any covenants, warranties or agreements of Borrower with any other
persons or parties.  This Agreement evidences a loan for business and commercial
purposes, and not for personal, family or household purposes.


3.2           Organization, Standing, Authority, etc.  The Borrower is a
corporation duly organized and validly existing under the laws of the State of
Maine, and has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and proposed to be
conducted, to enter into this Agreement, and all other documents to be executed
by it in connection with the transactions contemplated hereby, to issue the Note
and to carry out the terms hereof and thereof.  Parent Company is a corporation
duly organized and validly existing under the laws of the State of Texas, and
has all requisite power and authority to own and operate its properties, to
carry on its business as now conducted and proposed to be conducted, to enter
into this Agreement, and all other documents to be executed by it in connection
with the transactions contemplated hereby, to issue the Debt Subordination and
Standby Agreement and to carry out the terms hereof and thereof.


3.3           Litigation, etc.  There is no action, proceeding or investigation
of any sort pending or, to the knowledge of the Borrower and Parent Company,
threatened (or any basis therefor known to the Borrower and Parent Company)
which questions the validity of this Agreement, the Note, the Debt Subordination
and Standby Agreement, or the other documents executed in connection herewith,
or an action taken or to be taken pursuant hereto, or which might result, either
in any case or in the aggregate, in any material adverse change in the business
operations, affairs or condition of the Borrower or Parent Company or of their
respective properties or in any material liability on the part of the Borrower
or Parent Company.
 
3

--------------------------------------------------------------------------------


 
3.4           Authorization; Compliance with Other Instruments.  The execution,
delivery and performance of this Agreement and the Note, the Security
Instruments and the Debt Subordination and Standby Agreement have been duly
authorized by all necessary action on the part of the Borrower and Parent
Company, will not result in any violation of or be in conflict with any term of
the Borrower’s and Parent Company’s Organizational Documents, including their
respective Articles of Organization, Bylaws, or of any material agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to the Borrower or Parent Company, or result in the creation of any
mortgage, lien, charge or encumbrance upon any of the properties or assets of
the Borrower or Parent Company pursuant to any such term.  Neither the Borrower
nor Parent Company is in violation of any term of its Organizational Documents,
or of any term of any material agreement or instrument to which it is a party,
or, of any judgment, decree, order, statute, rule or governmental regulation
applicable to it, the non-compliance with which would have a material adverse
effect on the Borrower or Parent Company or their respective properties.


SECTION 4. AFFIRMATIVE COVENANTS


Borrower covenants that from and after the date hereof and so long as this
Agreement is in effect or any amounts remain unpaid on account of the Loan,


4.1           Financial Reporting.


(a)           Borrower will provide the following to Lender within 120 days
after the end of each fiscal year:


(i) balance sheets and operating statements with respect to the Project and any
other property that serves as collateral for the Loan;


(ii) complete federal income tax returns of Borrower, including complete tax
returns on any partnerships, corporations or other entities in which Borrower
has an interest;


(iii) audited financial statements of Parent Company, including consolidated
financial statements of Borrower prepared in accordance with generally accepted
accounting principles by a certified public accountant acceptable to Bank,
accompanied by any Management Letter;


(b)           Borrower will provide the following to Lender within 45 days after
the end of each fiscal quarter:


(i) management prepared financial statements prepared in accordance with
generally accepted accounting principles including a detailed balance sheet and
profit and loss statement;
 
4

--------------------------------------------------------------------------------


 
(ii) Company prepared aging of accounts receivable and accounts payable; and


(iii) Company prepared list of inventory.


(c)           Borrower will provide to Lender such other information regarding
its business affairs and condition as the Lender may, from time to time,
reasonably request.


A failure to provide the information required hereunder shall be a default under
the Loan, and Borrower shall thereupon be obligated to pay interest at the
Default Interest Rate as stated in the Note.


4.2             Legal Existence; Licenses; Compliance with Laws, etc.  The
Borrower will maintain its existence and business; maintain all properties which
are reasonably necessary for the conduct of its business, now or hereafter
owned, in good repair, working order and condition; take all actions necessary
to maintain and keep in full force and effect its rights, including any
licenses; and, except as otherwise provided herein, comply with all applicable
statutes, rules, regulations and orders of, and all applicable restrictions
imposed by, all governmental authorities in respect of the conduct of its
business and the ownership of its properties, including without limitation all
zoning, land-use, equal access to public accommodations and environmental laws
and regulations to the extent that the non-compliance with the foregoing would
or could have a material adverse effect on the Borrower or its properties.  At
closing, Borrower’s counsel shall provide written opinions regarding these
issues satisfactory to Bank.


4.3             Insurance.  The Borrower will maintain or cause to be maintained
with respect to the Project and any other property which is to serve as
collateral for the Loan or any Guaranty insurance in form and substance
reasonably satisfactory to Lender, including:


(a)             “all risks” property insurance on the Property written on a
non-reporting form and in compliance with any co-insurance clause;


(b)             flood insurance, if the Property is located in any federally
designated “special flood hazard area”;


(c)             general liability insurance and owner’s contingent or protective
liability insurance in an amount not less than $2,000,000.00;


(d)             worker’s compensation insurance; and


(e)             adequate hazard insurance on all business assets securing the
Loan naming the Bank as loss payee.


The property and flood insurance policies shall name the Bank as mortgagee and
loss payee and shall be first payable in case of loss to the Bank pursuant to
standard non-contributory mortgage clauses and lender’s loss payable
endorsements.  The liability insurance shall name the Bank as an additional
insured.  For the purpose of insurance, the Bank shall be named as TD Bank,
N.A., its successors and assigns, ATIMA, P. O. Box 9540, Portland, Maine 04112.
 
5

--------------------------------------------------------------------------------


 
All insurance referred to in this commitment shall be in such amounts and form,
shall include such coverage, endorsements and deductibles, and shall be issued
by such insurers as shall be approved by Bank, and shall provide for written
notice to Bank at least thirty (30) days prior to notice of cancellation,
nonrenewal, modification or expiration.  Duplicate originals or certified copies
of the insurance required above, together with proof of payment of premiums,
shall be delivered to the Bank prior to the closing of the Loan.


4.4           Payment of Taxes.  The Borrower will pay and discharge promptly as
they become due and payable all taxes, assessments and other governmental
charges or levies imposed upon it or its income or upon any of its property or
assets, or upon any part thereof, as well as all lawful claims of any kind
(including claims for labor, materials and supplies, franchise, unemployment and
withholding) which, if unpaid, might by law become a lien or a charge upon the
Property or any other property to serve as collateral for the Loan; provided
that the Borrower shall not be required to pay any such tax, assessment, charge,
levy or claim if the amount, applicability or validity thereof shall currently
be contested in good faith by appropriate proceedings or other appropriate
actions promptly initiated and diligently conducted and if the Borrower shall
have set aside on its books such reserves, if any, with respect thereto as are
required by GAAP and deemed appropriate by the Borrower and its independent
public accountants, provided, further, however, that the Borrower will pay all
such taxes, or assessments, charges, levies or claims in such a manner as to
prevent, as to a municipality or other political subdivision, the sale,
forfeiture or loss of each property, and in all other cases forthwith upon
commencement of proceedings to foreclose any lien which may attach as security
therefor.


4.5             Advice of Default, etc.  The Borrower will promptly advise
Lender of any notice in respect of any material order, claim or proceeding
received by the Borrower as to violations or alleged violations of any statutes,
orders, rules or regulations relating to the foregoing or requiring any material
work, repair or capital expenditures.  The Borrower also will promptly notify
the Lender of any material adverse change in the Borrower’s financial condition
or any condition or event which constitutes, or over the passage of time or upon
notice or both would constitute an Event of Default under the Note or any other
agreement with the Lender, or of any obligation of the Borrower to others, or of
any threat or pending claim, litigation, arbitration or governmental proceeding
material to the Borrower or their respective business interests.


4.6             Liability for and Reimbursement of Costs and Expenses.  The
Borrower will pay or reimburse the Lender, on demand, for all reasonable
expenses (including, without limitation, counsel fees and expenses) incurred or
paid by the Lender in connection with the preparation, review, interpretation
and amendment or restatement of the Loan Documents and any instrument, agreement
or document executed and delivered pursuant thereto or in connection therewith,
or with the enforcement by the Lender of its rights as against the Borrower or
any other person primarily or secondarily liable to the Lender in respect of any
Obligations of the Borrower to the Lender.
 
6

--------------------------------------------------------------------------------


 
4.7             Deposit Account.  The Borrower shall open and maintain a
comprehensive deposit relationship with Lender so long as any portion of the
Loan remains outstanding.


SECTION 5.  FINANCIAL COVENANTS


5.1           These Financial Covenants will be tested annually beginning with
the period ending December 31, 2009:
 
Tangible Net Worth:
Borrower will maintain a Tangible Net Worth of at least $9,500,000.00.  Tangible
Net Worth Net of Subordinated Debt: Defined As: The Book Value of Net Worth
(Total Assets - Total Liabilities) As Set Forth In The Statement of Financial
Position of The Borrower Determined In Accordance With Generally Accepted
Accounting Principals, Minus The Net Book Value Of The Following Items (But Only
To The Extent That Such Items Are Included In Any Determination Of The Total
Assets Of The Borrower): (I) Good Will, Patents, Trademarks, Copyrights, Trade
Names, Customer Lists, And Other Like Intangible Assets; (Ii) Receivables Due
From Affiliates, Subsidiaries Or Other Related Parties, Include Officers,
Employees Or Stockholders Of The Borrower; And (Iv) Any Capitalized Start-Up Or
Development Expenses, And (V) Any Write-Up Or Reappraisal Of The Borrower's
Existing Assets.
 
Debt Service Coverage - Post Distributions:
Borrower will maintain a Debt Service Coverage Ratio of at least 1.50 To
1.0:  Defined As: (Net Income after Tax + Depreciation/Depletion/Amortization +
Interest - Dividends/Distributions +/- Non-Recurring Items) Divided By (Required
Annual Principal & Interest Payments). Non-Recurring Items Will Include Other
Income/Expenses That Are Not Part Of The Normal Ongoing Operations Of The
Company, As Determined By The Bank.  .


Debt Service Coverage - Pre Distributions:
Borrower will maintain a debt service coverage ratio of at least 2.0 to 1.0:
defined as: (net income after tax + depreciation/depletion/amortization +
interest +/- non-recurring items) divided by (required annual principal &
interest payments). Non-recurring items will include other income/expenses that
are not part of the normal ongoing operations of the company, as determined by
the bank.


SECTION 6.  NEGATIVE COVENANTS


6.1           So long as any part of the Loan remains outstanding, the Borrower
shall not grant or permit any security interest or other encumbrance of
Borrower’s assets, except the existing security interest granted to Whitney
National Bank and the security granted to the Bank as provided herein.  The
existence of any security interest or other encumbrance in violation of the
terms of this section, if not terminated within twenty (20) days following
written notice of such security interest or other encumbrance given by the Bank
to the Borrower, shall constitute a default under the Loan Documents.
 
7

--------------------------------------------------------------------------------


 
6.2           Borrower shall not incur debt in excess of $100,000.00 without
approval from the Bank. Approval of additional debt exceeding $100,000.00 will
not be unreasonably withheld by the Bank.


SECTION 7.  MISCELLANEOUS


7.1           Notices.  All notices and other communications hereunder shall be
in writing and shall be personally delivered or mailed by first class mail,
postage prepaid, as follows:


(a)           If to the Lender:


TD Bank, N.A.
One Portland Square
P.O. Box 9540
Portland, Maine  04112-9540
Attention:  Commercial Loan Department




(b)           If to the Borrower:


Flotation Technologies, Inc.
20 Morin Street
Biddeford, Maine 04005


(b)           If to Parent Company:


Deep Down, Inc.
 
or to such other address or addresses as the party to whom such notice is
directed may have designated in writing to the other party hereto.  A notice
shall be deemed to have been given upon the earlier to occur of (i) three (3)
days after the date on which it is deposited in the U.S. mails properly
addressed, first class postage prepaid, by certified or registered mail, return
receipt requested, or (ii) receipt by the party to whom such notice is directed.


7.2           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of Lender, any right, power or privilege
hereunder, shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies provided by law.
 
8

--------------------------------------------------------------------------------


 
7.3           Successor.  This Agreement shall be binding upon and inure to the
benefit of Borrower, Guarantors, Lender, and their respective successors and
assigns.


7.4           Governing Law.  This Agreement and the rights and obligations of
the parties hereunder shall be governed by and construed and interpreted in
accordance with the laws of the State of Maine.


7.5           Waiver.  Borrower and all other parties liable for the
Obligations, whether principal, guarantor, endorser or otherwise, hereby
severally waive demand, notice and protest, and waive all recourse to suretyship
and guarantorship defenses generally, including but not limited to any extension
of time for payment or performance which may be granted to Borrower or to any
other liable party, any modifications or amendments to this Agreement or any
documents securing payment and performance hereof, any act or omission to act by
or on behalf of Lender, any invalidity or unenforceability of security given
herefor, any release, whether intentional, unintentional, or by operation of
law, or security, any release, whether intentional, unintentional or by
operation of law, of a liable party or parties, and all other indulgences of any
type which may be granted by Lender to the Borrower or any party liable for the
Obligations, and do also agree to pay all costs of collection of the
Obligations, including reasonable attorneys' fees which may be incurred in
connection therewith.


7.6           Survival of Representations.  All representations and warranties
of the Borrower and all terms and provisions, covenants and conditions and
agreements to be performed by the Borrower in any of the other Loan Documents
shall be true and satisfied at the time of the delivery of this Agreement and
shall survive the execution and delivery of this Agreement.


7.7           Entire Agreement.  This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto with respect to
the matters discussed herein and therein.  This Agreement may not be altered or
amended except by agreement in writing signed by the parties.


7.8           Counterparts.  This Agreement may be executed in two or more
counterparts each of which shall be an original and all of which shall
constitute one agreement.


7.9           JURY WAIVER.  LENDER BORROWER AND EACH GUARANTOR, FOR THEMSELVES
AND THEIR RESPECTIVE HEIRS, SUCCESSORS AND ASSIGNS, KNOWINGLY, VOLUNTARILY AND
MUTUALLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING
TO THE TRANSACTIONS UNDER THIS AGREEMENT, ANY ALLEGED ORAL OR WRITTEN COMMITMENT
BY THE LENDER, OR ANY COLLECTION PROCEEDINGS WITH RESPECT TO THIS AGREEMENT.
 
9

--------------------------------------------------------------------------------


 
BORROWER AND EACH GUARANTOR AGREES THAT ANY AND ALL DISPUTES OR CLAIMS AGAINST
THE BANK OR ITS AGENTS ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE LOANS,
THE LOAN DOCUMENTS, ANY COLLATERAL SECURING THE LOANS OR THE CONDUCT OF THE BANK
OR ITS AGENTS SHALL BE RESOLVED SOLELY BY MEANS OF BINDING ARBITRATION CONDUCTED
IN PORTLAND, MAINE IN ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION
ASSOCIATION GOVERNING COMMERCIAL ARBITRATION.


7.10           Writing Required.  Borrower and each Guarantor acknowledges that
under Maine law, no promise, contract, or agreement to lend money, extend
credit, forbear from collection of a debt or make any other accommodations for
the repayment of a debt for more than $250,000 may be enforced against Bank
unless the promise, contract, or agreement is in writing and signed by Bank, nor
can any change, forbearance or other accommodation relating to the Loan be
enforced against Bank unless it is in writing and signed by Bank.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.


 

BORROWER:   Flotation Technologies, Inc.       By:
________________________________     PARENT COMPANY: Deep Down, Inc.       By: 
______________________________      LENDER: TD Bank, N.A.       By: /s/ William
Sipperly                                        
William Sipperly,  its Vice President

 
10

--------------------------------------------------------------------------------
